DETAILED ACTION
	This office actions is in response to the application filed 08/02/2019.
Claim Objections
Claims 38, 42, 44, and 49 are objected to because of the following informalities:  the claims fail to have a period [.] at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 29, 41, 45, and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 25, it is unclear if “a controlled variable resistance system” is the same or different as “a controlled variable resistance system” recited in claim 24.
Re claim 39, it is unclear if “a controlled variable resistance system” is the same or different as “a controlled variable resistance system” recited in claim 24.
Re claim 41, it is unclear if “a resistance value of a resistance system” is the same or different as “a resistance value of a resistance system” recited in claim 40.
Re claim 45, it is unclear if “a resistance value of a resistance system” is the same or different as “a resistance value of a resistance system” recited in claim 40.

Re claim 46, it is unclear if “a resistance value of a resistance system” is the same or different as “a resistance value of a resistance system” recited in claim 40.
Allowable Subject Matter
Claims 24, 26-28, 30-40, and 42-44 are allowed.
Claims 25, 29, 41, 45, and 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 24 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein the installation includes a controlled variable resistance system comprising a resistance device associated with a switching device for modifying the resistance value of the resistance system, seen by the current flowing in the main electric circuit, said resistance value taking at least three distinct values, comprising at least one higher value, one lower value, and at least one non-zero intermediate value comprised between the lower value and the higher value” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 40 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the setting of a resistance value of a resistance system with a controlled variable resistance, seen by 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0028359, US 2018/0019583, US 2018/0076735, US 2015/0249333, US 2015/0002977, US 2014/0022680, and US 2013/0050881 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838